EXHIBIT 10.1

FORM OF VOTING UNDERTAKING

This VOTING UNDERTAKING (this “Agreement”), dated as of October 7, 2007, is
entered into among Spansion Inc., a Delaware Corporation (the “Parent”), and the
undersigned shareholder (the “Shareholder”) of Saifun Semiconductors Ltd., an
Israeli company (the “Company”). Except as otherwise provided herein,
capitalized terms that are used but not otherwise defined herein shall have the
meanings assigned to them in the Merger Agreement (as defined below).

RECITALS

A. Contemporaneously with the execution of this Agreement, the Company, the
Parent and Atlantic Star Merger Sub Ltd. (“Merger Sub”) are entering into an
Agreement and Plan of Merger and Reorganization of even date herewith (the
“Merger Agreement”), providing for, among other things, the merger of Merger Sub
with and into the Company, pursuant to which Merger Sub will cease to exist and
the Company will become a wholly-owned subsidiary of the Parent (the “Merger”);
and

B. As a condition to their willingness to enter into the Merger Agreement, the
Parent and Merger Sub have required that the Shareholder enter into this
Agreement.

AGREEMENT

NOW, THEREFORE, in order to induce the Parent and Merger Sub to enter into the
Merger Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Representations of Shareholder. The Shareholder represents and warrants to
the Parent that:

(a) as of the date hereof, the Shareholder lawfully owns beneficially (as such
term is defined in Rule 13d-3 of the Exchange Act)) or of record each of the
Ordinary Shares, par value NIS 0.01 per share, of the Company (the “Company
Shares”), set forth on Schedule 1(a) (the “Shares”), free and clear of all Liens
(other than as set forth on Schedule 1(a) and proxies and other restrictions in
favor of the Parent and Merger Sub pursuant to this Agreement and except for
such transfer restrictions of general applicability as may be provided under
securities laws, including the Securities Act and the “blue sky” laws of the
various states of the United States) and, except for this Agreement and as set
forth on Schedule 1(a), there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which the
Shareholder is a party relating to the pledge, disposition or Voting (as defined
below) of any share capital of the Company and there are no Voting trusts or
Voting agreements with respect to such Shares;

(b) as of the date hereof, other than as set forth on Schedule 1(a), the
Shareholder does not beneficially own (as such term is used in Rule 13d-3 of the
Exchange Act, but ignoring the 60-day limitation set forth therein) any Company
Shares other than the Shares and does not have any options, warrants or other
rights to acquire any additional share capital of the Company or any security
exercisable for or convertible or exchangeable into share capital of the
Company;



--------------------------------------------------------------------------------

(c) the Shareholder has full power and authority and has taken all actions
necessary to enter into, execute and deliver this Agreement and to perform fully
the Shareholder’s obligations hereunder;

(d) this Agreement has been duly executed and delivered by the Shareholder and
constitutes the legal, valid and binding obligation of the Shareholder
enforceable against the Shareholder in accordance with its terms;

(e) other than filings under the Exchange Act and other than such as, if not
made, obtained or given, would not reasonably be expected to prevent or
materially delay the performance by Shareholder of any of its obligations under
this Agreement, no notices, reports or other filings are required to be made by
the Shareholder with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Shareholder from, any Governmental
Entity or any other Person or entity, in connection with the execution and
delivery of this Agreement by the Shareholder;

(f) the execution, delivery and performance of this Agreement by the Shareholder
does not, and the consummation by the Shareholder of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, modification or acceleration) (whether
after the giving of or the passage of time of both) under any contract,
agreement, arrangement or commitment to which the Shareholder is a party or
which is binding on it, him or her or its, his or her assets and will not result
in the creation of any Lien on any of the assets or properties of the
Shareholder (other than the Shares), except for such violations, breaches,
defaults, terminations, cancellations, modifications, accelerations or Liens as
would not reasonably be expected to prevent or materially delay the performance
by Shareholder of any of its obligations under this Agreement; and

(g) upon delivery by the Shareholder to Parent of the Profit pursuant to
Section 6, Parent will receive good and valid title to the assets constituting
such Profit, free and clear of all security interests, liens, claims, pledges,
options, rights or first refusal, agreements, charges and other encumbrances of
any nature whatsoever (except any security interest created by Parent).

2. Voting. From the date hereof until any termination of this Agreement in
accordance with its terms, Shareholder hereby agrees that at any meeting of the
shareholders of the Company, however called, and in any written action by
consent of shareholders of the Company, Shareholder shall cause to be counted as
present thereat for purposes of establishing a quorum and shall Vote, or cause
to be Voted, any and all of the Shares (or, with respect to New Shares (as
defined in Section 3), owned hereafter) as follows:

(a) FOR the approval of the Merger Proposal and the Transactions;

(b) AGAINST any action or agreement that would compete with, or materially
impede, or interfere with or that would reasonably be expected to discourage the
Transactions; or inhibit the timely consummation of the Transactions, and

(c) except for the Merger Proposal, AGAINST any Acquisition Proposal, or merger,
consolidation, business combination, reorganization, recapitalization,
liquidation or sale or transfer of any material assets of the Company or its
Subsidiaries.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, “Vote” includes voting in person or by proxy in
favor of or against any action, otherwise consenting or withholding consent in
respect of any action. “Voting” shall have a correlative meaning.

3. Proxy. In furtherance of the Shareholder’s agreement in Section 2 above, the
Shareholder hereby appoints Robert Melendres and Dario Sacomani and each of them
as his, her or its proxies, with power of substitution and resubstitution, to
Vote all of the Shares and all Company Shares which the Shareholder purchases or
otherwise of which the Shareholder acquires beneficial ownership (as such term
is used in Rule 13d-3 of the Exchange Act, but ignoring the 60-day limitation
set forth therein, and excluding any Company Shares that may be deemed to be
beneficially owned by the Shareholder as a result of the grant to the
Shareholder of proxies in connection with the Company Meetings) after the
execution of this Agreement (“New Shares”) in the manner described by Section 2
above.

This proxy (this “Proxy”) applies to any Vote (i) at any meeting of the
shareholders of the Company, and any adjournment or postponement thereof, at
which the matters described above are considered, including the Company
Meetings, and (ii) in connection with any written consent of the shareholders of
the Company. THIS PROXY IS COUPLED WITH AN INTEREST, IS MADE FOR THE BENEFIT OF
THIRD PARTIES, REVOKES ALL PRIOR PROXIES GRANTED BY THE SHAREHOLDER AND IS
IRREVOCABLE (to the fullest extent permitted by Israeli law and the Company
Charter Documents) until such time as this Agreement terminates in accordance
with its terms, at which time this Proxy shall expire.

4. No Voting Trusts. From the date hereof until any termination of this
Agreement in accordance with its terms, the Shareholder will not, nor will the
Shareholder permit any entity under the Shareholder’s control to, deposit any of
the Shares or New Shares in a Voting trust or subject any of the Shares or New
Shares to any arrangement with respect to the Voting of such Shares or New
Shares other than agreements entered into with the Parent.

5. No Proxy Solicitations. From the date hereof until any termination of this
Agreement in accordance with its terms, the Shareholder will not, nor will the
Shareholder permit any entity under the Shareholder’s control, to:

(a) solicit, initiate, or take an action intended to encourage or induce the
making, submission or announcement of any Acquisition Proposal;

(b) take an action intended to, directly or indirectly, encourage, or initiate
or cooperate in, a shareholders’ Vote or action by consent of the Company’s
shareholders in opposition to or in competition with the consummation of the
Transactions, including the Merger and the Merger Proposal; or

(c) become a member of a “group” (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of the Company for the
purpose of opposing or competing with the consummation of the Transactions,
including the Merger and the Merger Proposal.

6. Payment with Respect to Certain Profits. If (a) (x) after the date hereof the
Merger Agreement shall have been terminated (i) pursuant to Section 7.1(b) of
the Merger Agreement under the circumstances described in the proviso to
Section 7.1(b) of the Merger

 

3



--------------------------------------------------------------------------------

Agreement, (ii) pursuant to Section 7.1(d) of the Merger Agreement under the
circumstances described in the proviso to Section 7.1(d) of the Merger
Agreement, (iii) pursuant to Section 7.1(f) of the Merger Agreement under the
circumstances described in the second proviso to Section 7.1(f) of the Merger
Agreement, (iv) pursuant to Section 7.1(i) of the Merger Agreement or
(v) pursuant to Section 7.1(j) of the Merger Agreement (clauses (i) through
(iii) each a “Tail Termination Event,” and clauses (iv) and (v) each a “Non-Tail
Termination Event”), and (y) as a result of any such termination descried in
clauses (i) through (v), a Termination Fee shall have become payable by the
Company to the Parent pursuant to Section 7.1(b), Section 7.1(d),
Section 7.1(f), Section 7.1(i) or Section 7.1(j) of the Merger Agreement (in the
case of Section 7.1(b), 7.1(d) or 7.1(f), a “Tail Triggering Event”), and (b) in
the case of a Non-Tail Termination Event, concurrently with or at any time
within 12 months after the date of such termination (such 12-month period being
referred to herein as the “Covered Period”), the Company consummates an
Acquisition Transaction with an Person or group (other than an Affiliate of
Parent) (a “Non-Tail Triggering Event”), then the Shareholder shall, within five
Business Days after the consummation of such Tail Triggering Event or Non-Tail
Triggering Event, as applicable, if such Tail Termination Event or Tail
Triggering Event results in the payment of consideration to the Shareholder
pursuant to an Acquisition Transaction, pay to the Parent an amount equal to 50%
of the aggregate Profit (as hereinafter defined) received by the Shareholder, if
any, in such Acquisition Transaction. As used in this Section, the “Profit”
shall be calculated on a per Share basis and shall mean an amount equal to the
excess, if any, of (A) the Current Market Value attributable to each Share upon
consummation of the applicable Acquisition Transaction over (B) (x) the product
of (1) the closing sale price for Parent Common Stock on the Nasdaq Global
Select Market on the date of the relevant termination of the Merger Agreement
multiplied by (2) the Exchange Ratio (as adjusted to reflect any stock dividend,
split-up, merger, recapitalization, combination, exchange of shares or similar
transaction after the date hereof), plus (y) the Per Share Cash Distribution
Amount. Such 50% of the Profit received by the Shareholder shall be paid to the
Parent in the same form and in the same proportion as was received by the
Shareholder, and the value of any non-cash consideration shall be its Current
Market Value. The “Current Market Value” shall equal (x) with respect to
securities traded on any national securities exchange or by any registered
securities association, a value based on the closing sale price or asked price
for such securities on their principal trading market on the date of the Tail
Triggering Event or Non-Tail Triggering Event, as applicable, and (y) with
respect to other consideration, the value ascribed to such consideration by the
proponent of such Acquisition Transaction, or if no such value is ascribed, a
value determined in good faith by the Board of Directors of Parent.

7. Transfer and Encumbrance; Release of Liens.

(a) On or after the date hereof and during the term of this Agreement, the
Shareholder agrees not to (a) directly or indirectly, sell, offer, contract or
grant any option to sell (including without limitation any short sale), pledge,
transfer, establish an open “put equivalent position” within the meaning of Rule
16a-1(h) under the Exchange Act or otherwise dispose of any of the Shares or the
New Shares, (b) publicly announce an intention to do any of the foregoing, or
(c) enter into any swap or other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequences of ownership
of any Shares or New Shares, whether any such swap or transaction is to be
settled by delivery of Shares, New Shares or other securities, in cash or
otherwise encumber any of the Shares or New Shares.

 

4



--------------------------------------------------------------------------------

(b) Immediately (and in no event more than 6 business days following) the
payment of the Cash Distribution, the Shareholder shall cause all Liens set
forth in Schedule 1(a) to be released, and to provide evidence of such release
to the Parent.

8. Shareholder Capacity. To the extent that the Shareholder is an officer or
director of the Company, nothing in this Agreement shall be construed as
preventing or otherwise affecting any actions taken by the Shareholder in his or
her capacity as an officer or director of the Company or any of its Subsidiaries
or from fulfilling the obligations of such office (including the performance of
obligations required by the fiduciary duties of the Shareholder acting solely in
his or her capacity as an officer or director) , including, without limitation,
participating in any such capacity in any discussions or negotiations in
accordance with Section 5.7 of the Merger Agreement.

9. Specific Performance. The parties acknowledge that there may be no adequate
remedy at law for a breach of this Agreement and that money damages may not be
an appropriate remedy for breach of this Agreement. Therefore, the parties agree
that each party has the right to seek injunctive relief and specific performance
of this Agreement in the event of any breach hereof in addition to any rights it
may have for damages. The remedies set forth in this Section 9 are cumulative
and shall in no way limit any other remedy any party hereto has at law, in
equity or pursuant hereto.

10. Entire Agreement; Amendment; Waiver. This Agreement (including the schedule
hereto) contains the entire agreement between the parties hereto with respect to
the subject matter hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters. Any provision of
this Agreement may be amended or waived if, and only if, such amendment or
waiver is in writing and signed, in the case of an amendment, by the parties, or
in the case of a waiver, by the party against whom the waiver is to be
effective. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

11. Notices. All notices, claims, demands and other communications hereunder
shall be in writing and shall be deemed given when delivered personally or by
internationally recognized overnight courier (providing proof of delivery), or
sent via telecopy (receipt confirmed) to the parties at the following addresses
or telecopy numbers (or at such other address or telecopy numbers for a party as
shall be specified by like notice):

To the Parent:

Spansion Inc.

915 DeGuigne Drive

Sunnyvale, California

Telecopy No.: +1 (408) 616-6659

Attention: Office of General Counsel

 

5



--------------------------------------------------------------------------------

with copies (which shall constitute notice) to:

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, California 94111 USA

Telecopy No.: +1 (415) 984-8701

Attention:

  Michael J. Kennedy  

Michael S. Dorf

 

and:

Yigal Arnon & Co.

22 Rivlin Street

Jerusalem 91000 Israel

Telecopy No.: +972 (2) 623-9236

Attention: Barry Levenfeld

If to the Shareholder, to the address or facsimile number set forth for the
Shareholder on the signature page hereof:

with copies (which shall not constitute notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105 USA

Telecopy No.: +1 (415) 268-7522

Attention:

  Bruce A. Mann  

Michael G. O’Bryan

 

and:

Eitan, Mehulal, Pappo, Barath & Co.

10 Abba Eban Blvd.

Herzliya 46120, Israel

Telecopy No.: + 972-9-972-6001

Attention: Guy Hadar

12. Miscellaneous.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
OTHER CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR OTHERWISE) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION, OTHER THAN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
PROVISIONS THAT ARE REQUIRED UNDER ISRAELI LAW TO BE GOVERNED BY ISRAELI LAW
WILL BE SO GOVERNED.

 

6



--------------------------------------------------------------------------------

(b) Venue; Waiver of Jury Trial. In addition, each of the parties (a) consents
to submit itself to the personal jurisdiction of any Federal court (and if such
Federal court finds that it can not exercise jurisdiction any New York state
court) sitting in the City of New York in the State of New York and higher
courts sitting in other locations with jurisdiction with respect to any appeals
from such courts, if any dispute arises out of this Agreement, (b) agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, including (i) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), (iii) to the fullest extent permitted by
applicable law, that (1) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (2) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and (c) agrees that it will not bring
any action relating to this Agreement in any court other than a Federal court
(or if such Federal court finds that it can not exercise jurisdiction) such New
York City state court. EACH OF THE PARENT AND THE SHAREHOLDER IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NEGOTIATION OR ENFORCEMENT
HEREOF. Each party to this Agreement hereby agrees that in connection with any
such action process may be served in the same manner as notices may be delivered
under Section 11 and irrevocably waives any defenses or objections it may have
to service in such manner

(c) Severability. If any term or other provision of this Agreement or the
application hereof is invalid, illegal or incapable of being enforced by any
rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect. If the final
judgment of a court of competent jurisdiction or other authority declares that
any term or provision hereof is invalid, void or unenforceable, the parties
agree that the court making such determination shall have the power to and
shall, subject to the discretion of such court, reduce the scope, duration, area
or applicability of the term or provision, to delete specific words or phrases,
or to replace any invalid, void or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision.

(d) Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned or delegated by
either of the parties without prior written consent of the other.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered (whether delivered by telecopy or otherwise)
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood and agreed that all parties need not sign the same
counterpart.

 

7



--------------------------------------------------------------------------------

(f) Termination. This Agreement shall terminate upon the earliest to occur of
(i) the Closing and (ii) the termination of the Merger Agreement in accordance
with its terms; provided that, if a Non-Tail Termination Event or a Tail
Termination Event shall have occurred, then Sections 6, 9, 10, 11 and 12 of this
Agreement shall survive such termination until the later of (x) in the event of
a Non-Tail Termination Event, the expiration of the Covered Period and (y) the
completion by Shareholder of its obligations pursuant to Section 6, whereupon
such Sections shall also terminate; provided, further, that termination of this
Agreement shall not relieve any party from breach of its obligations hereunder
prior to such termination.

(g) Further Assurances. Each party hereto shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or desirable to effectuate, carry out and comply with all of
the terms of this Agreement and the transactions contemplated hereby.

(h) Headings. The heading references herein hereof are for convenience purposes
only, and shall not be deemed to limit or affect any of the provisions hereof.

(i) THIRD PARTY BENEFICIARIES. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3
THEREOF, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER
UPON ANY PERSON OTHER THAN THE PARENT, THE SHAREHOLDER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS
AGREEMENT.

(j) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document. Section 8.6
of the Merger Agreement shall be applicable to this Agreement as if set forth
herein.

 

8



--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Agreement as of the date
first written above.

 

SPANSION, INC.

By:     Name:   Title:   SHAREHOLDER By:     Name:   Address:   Facsimile:  



--------------------------------------------------------------------------------

Schedule 1(a)

Shareholder:

Shares Held of Record:

Shares Beneficially Owned:

Options and Other Rights:

Liens:

 

1(a)